Exhibit 10.2

 

DPL INC.

 

2006 EQUITY AND PERFORMANCE INCENTIVE PLAN

 


ARTICLE I  — PURPOSE

                The purpose of the 2006 Equity and Performance Incentive Plan is
to attract and retain directors, consultants, officers and other employees of
DPL Inc. and its Subsidiaries, to provide to such persons incentives and rewards
for superior performance and to align their interests with those of
shareholders.  This 2006 Equity and Performance Incentive Plan is intended to
replace the Existing Plan (as defined below) and, if adoption of this Plan is
approved by the shareholders of the Company, no new awards will be granted under
the Existing Plan, but shares relating to awards that are forfeited or
terminated under the Existing Plan may be granted hereunder pursuant to Section
3.1.  Outstanding awards under the Existing Plan will not be affected by
approval of this Plan.

 


ARTICLE II  — DEFINITIONS


SECTION 2.1.  “APPRECIATION RIGHT” MEANS A RIGHT GRANTED PURSUANT TO SECTION 4.2
OR SECTION 5.1 OF THIS PLAN, AND WILL INCLUDE BOTH TANDEM APPRECIATION RIGHTS
AND FREE-STANDING APPRECIATION RIGHTS.


SECTION 2.2.  “AWARDS” MEANS OPTION RIGHTS, APPRECIATION RIGHTS, RESTRICTED
STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES, PERFORMANCE UNITS AND ANY
OTHER AWARD GRANTED PURSUANT TO SECTION 6.1 HEREOF.


SECTION 2.3.  “BASE PRICE” MEANS THE PRICE TO BE USED AS THE BASIS FOR
DETERMINING THE SPREAD UPON THE EXERCISE OF A FREE-STANDING APPRECIATION RIGHT
AND A TANDEM APPRECIATION RIGHT.


SECTION 2.4.  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY AND, TO THE
EXTENT OF ANY DELEGATION BY THE BOARD TO A COMMITTEE (OR SUBCOMMITTEE THEREOF)
PURSUANT TO SECTION 8.1 OF THIS PLAN, SUCH COMMITTEE (OR SUBCOMMITTEE).


SECTION 2.5.  “CHANGE OF CONTROL” HAS THE MEANING SET FORTH IN SECTION 10.1
HEREOF.


SECTION 2.6.  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.


SECTION 2.7.  “COMMON SHARES” MEANS THE SHARES OF COMMON STOCK, PAR VALUE $0.01
PER SHARE, OF THE COMPANY OR ANY SECURITY INTO WHICH SUCH COMMON SHARES MAY BE
CHANGED BY REASON OF ANY TRANSACTION OR EVENT OF THE TYPE REFERRED TO IN SECTION
7.2 OF THIS PLAN.

 

--------------------------------------------------------------------------------



SECTION 2.8.  “COMPANY” MEANS DPL INC., AN OHIO CORPORATION.


SECTION 2.9.  “COVERED EMPLOYEE” MEANS A PARTICIPANT WHO IS, OR IS DETERMINED BY
THE BOARD TO BE LIKELY TO BECOME, A “COVERED EMPLOYEE” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE (OR ANY SUCCESSOR PROVISION).


SECTION 2.10.  “DATE OF GRANT” MEANS THE DATE SPECIFIED BY THE BOARD ON WHICH A
GRANT OF OPTION RIGHTS, APPRECIATION RIGHTS, PERFORMANCE SHARES, PERFORMANCE
UNITS OR OTHER AWARDS CONTEMPLATED BY SECTION 6.1 OF THIS PLAN, OR A GRANT OR
SALE OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, OR OTHER AWARDS CONTEMPLATED
BY SECTION 6.1 OF THIS PLAN WILL BECOME EFFECTIVE (WHICH DATE WILL NOT BE
EARLIER THAN THE DATE ON WHICH THE BOARD TAKES ACTION WITH RESPECT THERETO).


SECTION 2.11.  “DETRIMENTAL ACTIVITY” MEANS:


(A)           ENGAGING IN ANY ACTIVITY, AS AN EMPLOYEE, PRINCIPAL, AGENT, OR
CONSULTANT FOR ANOTHER ENTITY THAT COMPETES WITH THE COMPANY IN ANY ACTUAL,
RESEARCHED, OR PROSPECTIVE PRODUCT, SERVICE, SYSTEM, OR BUSINESS ACTIVITY FOR
WHICH THE PARTICIPANT HAS HAD ANY DIRECT RESPONSIBILITY DURING THE LAST TWO
YEARS OF HIS OR HER EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY, IN ANY STATE
WHERE THE COMPANY OR A SUBSIDIARY OWNS OR OPERATES GENERATION OR ELECTRIC
DISTRIBUTION ASSETS.


(B)           SOLICITING ANY EMPLOYEE OF THE COMPANY OR A SUBSIDIARY TO
TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY.


(C)           THE DISCLOSURE TO ANYONE OUTSIDE THE COMPANY OR A SUBSIDIARY, OR
THE USE IN OTHER THAN THE COMPANY’S OR A SUBSIDIARY’S BUSINESS, WITHOUT PRIOR
WRITTEN AUTHORIZATION FROM THE COMPANY, OF ANY CONFIDENTIAL, PROPRIETARY OR
TRADE SECRET INFORMATION OR MATERIAL RELATING TO THE BUSINESS OF THE COMPANY AND
ITS SUBSIDIARIES, ACQUIRED BY THE PARTICIPANT DURING HIS OR HER EMPLOYMENT WITH
THE COMPANY OR ITS SUBSIDIARIES OR WHILE ACTING AS A CONSULTANT FOR THE COMPANY
OR ITS SUBSIDIARIES THEREAFTER.


(D)           THE FAILURE OR REFUSAL TO DISCLOSE PROMPTLY AND TO ASSIGN TO THE
COMPANY UPON REQUEST ALL RIGHT, TITLE AND INTEREST IN ANY INVENTION OR IDEA,
PATENTABLE OR NOT, MADE OR CONCEIVED BY THE PARTICIPANT DURING EMPLOYMENT BY THE
COMPANY AND ANY SUBSIDIARY, RELATING IN ANY MANNER TO THE ACTUAL OR ANTICIPATED
BUSINESS, RESEARCH OR DEVELOPMENT WORK OF THE COMPANY OR ANY SUBSIDIARY OR THE
FAILURE OR REFUSAL TO DO ANYTHING REASONABLY NECESSARY TO ENABLE THE COMPANY OR
ANY SUBSIDIARY TO SECURE A PATENT WHERE APPROPRIATE IN THE UNITED STATES AND IN
OTHER COUNTRIES.


(E)           ACTIVITY THAT RESULTS IN TERMINATION FOR CAUSE.  FOR THE PURPOSES
OF THIS PLAN, “CAUSE” SHALL MEAN (I) ANY WILLFUL OR NEGLIGENT MATERIAL VIOLATION
OF ANY APPLICABLE SECURITIES LAWS (INCLUDING THE SARBANES-OXLEY ACT OF 2002);
(II) ANY ACT OF FRAUD, INTENTIONAL MISREPRESENTATION, EMBEZZLEMENT,
MISAPPROPRIATION OR CONVERSION OF ANY ASSET OR BUSINESS OPPORTUNITY OF THE
COMPANY; (III) A CONVICTION OF, OR ENTERING INTO A PLEA OF NOLO CONTENDERE TO, A
FELONY; (IV) AN INTENTIONAL, REPEATED OR CONTINUING VIOLATION OF ANY OF THE
COMPANY’S POLICIES OR PROCEDURES THAT OCCURS OR CONTINUES AFTER THE


 


2

--------------------------------------------------------------------------------



COMPANY HAS GIVEN NOTICE TO THE PARTICIPANT THAT HE OR SHE HAS MATERIALLY
VIOLATED A COMPANY POLICY OR PROCEDURE; OR (V) ANY BREACH OF A WRITTEN COVENANT
OR AGREEMENT WITH THE COMPANY, INCLUDING THE TERMS OF THIS PLAN (OTHER THAN A
FAILURE TO PERFORM PARTICIPANT’S DUTIES WITH THE COMPANY RESULTING FROM THE
PARTICIPANT’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR FROM THE
ASSIGNMENT TO THE PARTICIPANT OF DUTIES THAT WOULD CONSTITUTE GOOD REASON (AS
DEFINED IN THE DPL INC. SEVERANCE PAY AND CHANGE OF CONTROL PLAN), WHICH IS
MATERIAL AND WHICH IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM
THE COMPANY TO THE PARTICIPANT.  NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT
SHALL NOT BE DEEMED TO HAVE BEEN TERMINATED FOR CAUSE UNLESS THE PARTICIPANT
RECEIVES A WRITTEN NOTICE OF TERMINATION FROM THE COMPANY SETTING FORTH IN
REASONABLE DETAIL THE SPECIFIC REASON FOR THE TERMINATION AND THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR THE TERMINATION OF EMPLOYMENT AT
LEAST 15 CALENDAR DAYS PRIOR TO THE SPECIFIED DATE OF TERMINATION OF EMPLOYMENT.


(F)            ANY OTHER CONDUCT OR ACT DETERMINED TO BE INJURIOUS, DETRIMENTAL
OR PREJUDICIAL TO ANY SIGNIFICANT INTEREST OF THE COMPANY OR ANY SUBSIDIARY
UNLESS THE PARTICIPANT ACTED IN GOOD FAITH AND IN A MANNER HE OR SHE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.


SECTION 2.12.  “DIRECTOR” MEANS A MEMBER OF THE BOARD OF DIRECTORS OF THE
COMPANY.


SECTION 2.13.  “EVIDENCE OF AWARD” MEANS AN AGREEMENT, CERTIFICATE, RESOLUTION
OR OTHER TYPE OR FORM OF WRITING OR OTHER EVIDENCE APPROVED BY THE BOARD THAT
SETS FORTH THE TERMS AND CONDITIONS OF THE AWARDS GRANTED.  AN EVIDENCE OF AWARD
MAY BE IN AN ELECTRONIC MEDIUM, MAY BE LIMITED TO NOTATION ON THE BOOKS AND
RECORDS OF THE COMPANY AND, WITH THE APPROVAL OF THE BOARD, NEED NOT BE SIGNED
BY A REPRESENTATIVE OF THE COMPANY OR A PARTICIPANT.


SECTION 2.14.  “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, AS SUCH LAW, RULES AND
REGULATIONS MAY BE AMENDED FROM TIME TO TIME.


SECTION 2.15.  “EXISTING PLAN” MEANS THE DPL INC. STOCK OPTION PLAN.


SECTION 2.16.  “FREE-STANDING APPRECIATION RIGHT” MEANS AN APPRECIATION RIGHT
GRANTED PURSUANT TO SECTION 4.2 OR SECTION 5.1 OF THIS PLAN THAT IS NOT GRANTED
IN TANDEM WITH AN OPTION RIGHT.


SECTION 2.17.  “INCENTIVE STOCK OPTIONS” MEANS OPTION RIGHTS THAT ARE INTENDED
TO QUALIFY AS “INCENTIVE STOCK OPTIONS” UNDER SECTION 422 OF THE CODE OR ANY
SUCCESSOR PROVISION.


SECTION 2.18.  “MANAGEMENT OBJECTIVES” MEANS THE MEASURABLE PERFORMANCE
OBJECTIVE OR OBJECTIVES ESTABLISHED PURSUANT TO THIS PLAN FOR PARTICIPANTS WHO
HAVE RECEIVED GRANTS OF PERFORMANCE SHARES OR PERFORMANCE UNITS OR, WHEN SO
DETERMINED BY THE BOARD, OPTION RIGHTS, APPRECIATION RIGHTS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, DIVIDEND CREDITS AND OTHER AWARDS PURSUANT TO THIS
PLAN.  MANAGEMENT OBJECTIVES


 


3

--------------------------------------------------------------------------------



MAY BE DESCRIBED IN TERMS OF COMPANY-WIDE OBJECTIVES OR OBJECTIVES THAT ARE
RELATED TO THE PERFORMANCE OF THE INDIVIDUAL PARTICIPANT OR OF THE SUBSIDIARY,
DIVISION, DEPARTMENT, REGION OR FUNCTION WITHIN THE COMPANY OR SUBSIDIARY IN
WHICH THE PARTICIPANT IS EMPLOYED.  THE MANAGEMENT OBJECTIVES MAY BE MADE
RELATIVE TO THE PERFORMANCE OF OTHER COMPANIES.  THE MANAGEMENT OBJECTIVES
APPLICABLE TO ANY AWARD TO A COVERED EMPLOYEE WILL BE BASED ON SPECIFIED LEVELS
OF OR GROWTH IN ONE OR MORE OF THE FOLLOWING CRITERIA:


(A)           APPRECIATION IN VALUE OF SHARES;


(B)           TOTAL SHAREHOLDER RETURN;


(C)           EARNINGS PER SHARE;


(D)           OPERATING INCOME;


(E)           NET INCOME;


(F)            PRETAX EARNINGS;


(G)           EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION;


(H)           PRO FORMA NET INCOME;


(I)            RETURN ON EQUITY;


(J)            RETURN ON DESIGNATED ASSETS;


(K)           RETURN ON CAPITAL;


(L)            ECONOMIC VALUE ADDED;


(M)          REVENUES;


(N)           EXPENSES;


(O)           OPERATING CASH FLOW;


(P)           FREE CASH FLOW;


(Q)           CASH FLOW RETURN ON INVESTMENT;


(R)            OPERATING MARGIN OR NET PROFIT MARGIN; OR


(S)           ANY OF THE ABOVE CRITERIA AS COMPARED TO THE PERFORMANCE OF A
PUBLISHED OR A SPECIAL INDEX DEEMED APPLICABLE BY THE BOARD, INCLUDING, BUT NOT
LIMITED TO, THE STANDARD & POOR’S UTILITY INDEX.

 

4

--------------------------------------------------------------------------------


                                If the Board determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, the Board may in its
discretion modify such Management Objectives or the related minimum acceptable
level of achievement, in whole or in part, as the Board deems appropriate and
equitable, except in the case of a Covered Employee where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.  In such case, the Board will not make any
modification of the Management Objectives or minimum acceptable level of
achievement with respect to such Covered Employee.

 


SECTION 2.19.  “MARKET VALUE PER SHARE” MEANS, AS OF ANY PARTICULAR DATE, THE
CLOSING SALES PRICE OF THE COMMON SHARES AS REPORTED ON THE NEW YORK STOCK
EXCHANGE COMPOSITE TAPE OR, IF NOT LISTED ON SUCH EXCHANGE, ON ANY OTHER
NATIONAL SECURITIES EXCHANGE ON WHICH THE COMMON SHARES ARE LISTED.  IF THERE IS
NO REGULAR TRADING MARKET FOR SUCH COMMON SHARES, THE MARKET VALUE PER SHARE
SHALL BE DETERMINED BY THE BOARD.


SECTION 2.20.  “NON-EMPLOYEE DIRECTOR” MEANS A PERSON WHO IS A “NON-EMPLOYEE
DIRECTOR” OF THE COMPANY WITHIN THE MEANING OF RULE 16B-3 OF THE SECURITIES AND
EXCHANGE COMMISSION PROMULGATED UNDER THE EXCHANGE ACT.


SECTION 2.21.  “OPTIONEE” MEANS THE OPTIONEE NAMED IN AN EVIDENCE OF AWARD
EVIDENCING AN OUTSTANDING OPTION RIGHT.


SECTION 2.22.  “OPTION PRICE” MEANS THE PURCHASE PRICE PAYABLE ON EXERCISE OF AN
OPTION RIGHT.


SECTION 2.23.  “OPTION RIGHT” MEANS THE RIGHT TO PURCHASE COMMON SHARES UPON
EXERCISE OF AN OPTION GRANTED PURSUANT TO SECTION 4.1 OR SECTION 5.1 OF THIS
PLAN.


SECTION 2.24.  “ORIGINAL DIRECTORS” HAS THE MEANING SET FORTH IN SECTION 10.1
HEREOF.


SECTION 2.25.  “PARTICIPANT” MEANS A PERSON WHO (A) IS SELECTED BY THE BOARD TO
RECEIVE BENEFITS UNDER THIS PLAN AND WHO IS AT THE TIME A CONSULTANT OR AN
OFFICER, GENERAL MANAGEMENT EMPLOYEE OR OTHER KEY EMPLOYEE OF THE COMPANY OR ANY
ONE OR MORE OF ITS SUBSIDIARIES, OR WHO HAS AGREED TO COMMENCE SERVING IN ANY OF
SUCH CAPACITIES WITHIN 90 DAYS OF THE DATE OF GRANT, AND WILL ALSO INCLUDE EACH
NON-EMPLOYEE DIRECTOR WHO RECEIVES COMMON SHARES OR AN AWARD OF OPTION RIGHTS,
APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK UNITS OR OTHER AWARDS
UNDER THIS PLAN AND (B) IF REQUESTED TO DO SO BY THE COMPANY, HAS EXECUTED A
PARTICIPATION AGREEMENT.


SECTION 2.26.  “PARTICIPATION AGREEMENT” MEANS AN AGREEMENT BETWEEN THE COMPANY
AND EACH EMPLOYEE THAT MUST BE EXECUTED AS A CONDITION OF THE PARTICIPANT’S
ELIGIBILITY FOR THIS PLAN.

 

5

--------------------------------------------------------------------------------



SECTION 2.27.  “PERFORMANCE PERIOD” MEANS, IN RESPECT OF A PERFORMANCE SHARE OR
PERFORMANCE UNIT, A PERIOD OF TIME ESTABLISHED PURSUANT TO SECTION 4.5 OF THIS
PLAN WITHIN WHICH THE MANAGEMENT OBJECTIVES RELATING TO SUCH PERFORMANCE SHARE
OR PERFORMANCE UNIT ARE TO BE ACHIEVED.


SECTION 2.28.  “PERFORMANCE SHARE” MEANS A BOOKKEEPING ENTRY THAT RECORDS THE
EQUIVALENT OF ONE COMMON SHARE AWARDED PURSUANT TO SECTION 4.5 OF THIS PLAN.


SECTION 2.29.  “PERFORMANCE UNIT” MEANS A BOOKKEEPING ENTRY AWARDED PURSUANT TO
SECTION 4.5 OF THIS PLAN THAT RECORDS A UNIT EQUIVALENT TO $1.00 OR SUCH OTHER
VALUE AS IS DETERMINED BY THE BOARD.


SECTION 2.30.  “PERSON” HAS THE MEANING SET FORTH IN SECTION 10.1 HEREOF.


SECTION 2.31.  “PLAN” MEANS THIS DPL INC. 2006 EQUITY AND PERFORMANCE INCENTIVE
PLAN, AS MAY BE AMENDED FROM TIME TO TIME.


SECTION 2.32.  “RESTRICTED STOCK” MEANS COMMON SHARES GRANTED OR SOLD PURSUANT
TO SECTION 4.3 OR SECTION 5.1 OF THIS PLAN AS TO WHICH NEITHER THE SUBSTANTIAL
RISK OF FORFEITURE NOR THE PROHIBITION ON TRANSFERS HAS EXPIRED.


SECTION 2.33.  “RESTRICTION PERIOD” MEANS THE PERIOD OF TIME DURING WHICH
RESTRICTED STOCK UNITS ARE SUBJECT TO RESTRICTIONS.


SECTION 2.34.  “RESTRICTED STOCK UNIT” MEANS AN AWARD MADE PURSUANT TO SECTION
4.4 OR SECTION 5.1 OF THIS PLAN OF THE RIGHT TO RECEIVE COMMON SHARES OR CASH AT
THE END OF A SPECIFIED PERIOD.


SECTION 2.35.  “SPREAD” MEANS THE EXCESS OF THE MARKET VALUE PER SHARE ON THE
DATE WHEN AN APPRECIATION RIGHT IS EXERCISED OVER THE OPTION PRICE OR BASE PRICE
PROVIDED FOR IN THE RELATED OPTION RIGHT OR FREE-STANDING APPRECIATION RIGHT,
RESPECTIVELY.


SECTION 2.36.  “SUBSIDIARY” MEANS A CORPORATION, COMPANY OR OTHER ENTITY (I)
MORE THAN 50 PERCENT OF WHOSE OUTSTANDING SHARES OR SECURITIES (REPRESENTING THE
RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS OR OTHER MANAGING AUTHORITY) ARE, OR
(II) WHICH DOES NOT HAVE OUTSTANDING SHARES OR SECURITIES (AS MAY BE THE CASE IN
A PARTNERSHIP, JOINT VENTURE OR UNINCORPORATED ASSOCIATION), BUT MORE THAN 50
PERCENT OF WHOSE OWNERSHIP INTEREST REPRESENTING THE RIGHT GENERALLY TO MAKE
DECISIONS FOR SUCH OTHER ENTITY IS, NOW OR HEREAFTER, OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY THE COMPANY EXCEPT THAT FOR PURPOSES OF DETERMINING
WHETHER ANY PERSON MAY BE A PARTICIPANT FOR PURPOSES OF ANY GRANT OF INCENTIVE
STOCK OPTIONS, “SUBSIDIARY” MEANS ANY CORPORATION IN WHICH AT THE TIME THE
COMPANY OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, MORE THAN 50 PERCENT OF THE
TOTAL COMBINED VOTING POWER REPRESENTED BY ALL CLASSES OF STOCK ISSUED BY SUCH
CORPORATION.


SECTION 2.37.  “SUCCESSORS” HAS THE MEANING SET FORTH IN SECTION 10.1 HEREOF.

 

6

--------------------------------------------------------------------------------



SECTION 2.38.  “TANDEM APPRECIATION RIGHT” MEANS AN APPRECIATION RIGHT GRANTED
PURSUANT TO SECTION 4.2 OR SECTION 5.1 OF THIS PLAN THAT IS GRANTED IN TANDEM
WITH AN OPTION RIGHT.


SECTION 2.39.  “VOTING STOCK” MEANS SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS.


ARTICLE III  — SHARES


SECTION 3.1.  SHARES AVAILABLE UNDER THE PLAN.


(A)           SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 7.2 OF THIS PLAN, THE
NUMBER OF COMMON SHARES THAT MAY BE ISSUED OR TRANSFERRED (I) UPON THE EXERCISE
OF OPTION RIGHTS OR APPRECIATION RIGHTS, (II) AS RESTRICTED STOCK AND RELEASED
FROM SUBSTANTIAL RISKS OF FORFEITURE THEREOF, (III) AS RESTRICTED STOCK UNITS,
(IV) IN PAYMENT OF PERFORMANCE SHARES OR PERFORMANCE UNITS THAT HAVE BEEN
EARNED, (V) AS AWARDS TO NON-EMPLOYEE DIRECTORS, (VI) AS AWARDS CONTEMPLATED BY
SECTION 6.1 OF THIS PLAN, OR (VII) IN PAYMENT OF DIVIDEND EQUIVALENTS PAID WITH
RESPECT TO AWARDS MADE UNDER THE PLAN WILL NOT EXCEED IN THE AGGREGATE 4,500,000
COMMON SHARES, PLUS ANY SHARES RELATING TO AWARDS THAT EXPIRE OR ARE FORFEITED,
TERMINATED OR CANCELLED.  IN ADDITION TO THE COMMON SHARES AUTHORIZED BY THE
PRECEDING SENTENCE, TO THE EXTENT ANY AWARD UNDER THE EXISTING PLAN OTHERWISE
TERMINATES WITHOUT THE ISSUANCE OF SOME OR ALL OF THE COMMON SHARES UNDERLYING
THE AWARD TO A PARTICIPANT OR IF ANY OPTION UNDER THE EXISTING PLAN TERMINATES
WITHOUT HAVING BEEN EXERCISED IN FULL, THE COMMON SHARES UNDERLYING SUCH AWARD,
TO THE EXTENT OF ANY SUCH FORFEITURE OR TERMINATION, SHALL BE AVAILABLE FOR
FUTURE GRANT UNDER THE PLAN AND CREDITED TOWARD THE PLAN LIMIT.  COMMON SHARES
COVERED BY AN AWARD GRANTED UNDER THE PLAN SHALL NOT BE COUNTED AS USED UNLESS
AND UNTIL THEY ARE ACTUALLY ISSUED AND DELIVERED TO A PARTICIPANT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, UPON PAYMENT IN CASH OF THE BENEFIT
PROVIDED BY ANY AWARD GRANTED UNDER THE PLAN, ANY COMMON SHARES THAT WERE
COVERED BY THAT AWARD WILL BE AVAILABLE FOR ISSUE OR TRANSFER HEREUNDER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN: (A) SHARES TENDERED
IN PAYMENT OF THE OPTION PRICE OF A OPTION RIGHT SHALL NOT BE ADDED TO THE
AGGREGATE PLAN LIMIT DESCRIBED ABOVE; (B) SHARES WITHHELD BY THE COMPANY TO
SATISFY THE TAX WITHHOLDING OBLIGATION SHALL NOT BE ADDED TO THE AGGREGATE PLAN
LIMIT DESCRIBED ABOVE; (C) SHARES THAT ARE REPURCHASED BY THE COMPANY WITH
OPTION RIGHT PROCEEDS SHALL NOT BE ADDED TO THE AGGREGATE PLAN LIMIT DESCRIBED
ABOVE; AND (D) ALL SHARES COVERED BY AN APPRECIATION RIGHT, TO THE EXTENT THAT
IT IS EXERCISED AND SETTLED IN COMMON SHARES, AND WHETHER OR NOT SHARES ARE
ACTUALLY ISSUED TO THE PARTICIPANT UPON EXERCISE OF THE RIGHT, SHALL BE
CONSIDERED ISSUED OR TRANSFERRED PURSUANT TO THE PLAN.  SUCH SHARES MAY BE
SHARES OF ORIGINAL ISSUANCE OR TREASURY SHARES OR A COMBINATION OF THE
FOREGOING.


(B)           IF, UNDER THIS PLAN, A PARTICIPANT HAS ELECTED TO GIVE UP THE
RIGHT TO RECEIVE COMPENSATION IN EXCHANGE FOR COMMON SHARES BASED ON FAIR MARKET
VALUE, SUCH COMMON SHARES WILL NOT COUNT AGAINST THE NUMBER OF SHARES AVAILABLE
IN SECTION 3.1(A) ABOVE.

 

7

--------------------------------------------------------------------------------



(C)           NOTWITHSTANDING ANYTHING IN THIS SECTION 3.1, OR ELSEWHERE IN THIS
PLAN, TO THE CONTRARY AND SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 7.2 OF
THIS PLAN: (I) THE AGGREGATE NUMBER OF COMMON SHARES ACTUALLY ISSUED OR
TRANSFERRED BY THE COMPANY UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS WILL NOT
EXCEED [___________] COMMON SHARES; (II) NO PARTICIPANT WILL BE GRANTED OPTION
RIGHTS OR APPRECIATION RIGHTS, IN THE AGGREGATE, FOR MORE THAN [___________]
COMMON SHARES DURING ANY CALENDAR YEAR; (III) NO PARTICIPANT WILL BE GRANTED
RESTRICTED STOCK OR RESTRICTED STOCK UNITS THAT SPECIFY MANAGEMENT OBJECTIVES,
PERFORMANCE SHARES OR OTHER AWARDS UNDER SECTION 6.1 OF THIS PLAN, IN THE
AGGREGATE, FOR MORE THAN [___________] COMMON SHARES DURING ANY CALENDAR YEAR;
AND (IV) AWARDS WILL NOT BE GRANTED UNDER SECTION 5.1 OR SECTION 6.1 OF THE PLAN
TO THE EXTENT THEY WOULD INVOLVE THE ISSUANCE OF MORE THAN [___________] SHARES
IN THE AGGREGATE.


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN TO THE CONTRARY,
IN NO EVENT WILL ANY PARTICIPANT IN ANY CALENDAR YEAR RECEIVE AN AWARD OF
PERFORMANCE UNITS HAVING AN AGGREGATE MAXIMUM VALUE AS OF THEIR RESPECTIVE DATES
OF GRANT IN EXCESS OF $[___________].


ARTICLE IV  — AUTHORIZED AWARDS


SECTION 4.1.  OPTION RIGHTS.  THE BOARD MAY, FROM TIME TO TIME AND UPON SUCH
TERMS AND CONDITIONS AS IT MAY DETERMINE, AUTHORIZE THE GRANTING TO PARTICIPANTS
OF OPTIONS TO PURCHASE COMMON SHARES.  EACH SUCH GRANT MAY UTILIZE ANY OR ALL OF
THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE REQUIREMENTS CONTAINED IN
THE FOLLOWING PROVISIONS:


(A)           EACH GRANT WILL SPECIFY THE NUMBER OF COMMON SHARES TO WHICH IT
PERTAINS SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 3.1 OF THIS PLAN.


(B)           EACH GRANT WILL SPECIFY AN OPTION PRICE PER SHARE, WHICH MAY NOT
BE LESS THAN THE MARKET VALUE PER SHARE ON THE DAY IMMEDIATELY PRECEDING THE
DATE OF GRANT.


(C)           EACH GRANT WILL SPECIFY WHETHER THE OPTION PRICE WILL BE PAYABLE
(I) IN CASH OR BY CHECK ACCEPTABLE TO THE COMPANY OR BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, (II) BY THE ACTUAL OR CONSTRUCTIVE TRANSFER TO THE
COMPANY OF COMMON SHARES OWNED BY THE OPTIONEE FOR AT LEAST 6 MONTHS (OR OTHER
CONSIDERATION AUTHORIZED PURSUANT TO SECTION 4.1(D)) HAVING A VALUE AT THE TIME
OF EXERCISE EQUAL TO THE TOTAL OPTION PRICE, (III) BY A COMBINATION OF SUCH
METHODS OF PAYMENT, OR (IV) BY SUCH OTHER METHODS AS MAY BE APPROVED BY THE
BOARD.


(D)           TO THE EXTENT PERMITTED BY LAW, ANY GRANT MAY PROVIDE FOR DEFERRED
PAYMENT OF THE OPTION PRICE FROM THE PROCEEDS OF SALE THROUGH A BANK OR BROKER
ON A DATE SATISFACTORY TO THE COMPANY OF SOME OR ALL OF THE COMMON SHARES TO
WHICH SUCH EXERCISE RELATES.


(E)           SUCCESSIVE GRANTS MAY BE MADE TO THE SAME PARTICIPANT WHETHER OR
NOT ANY OPTION RIGHTS PREVIOUSLY GRANTED TO SUCH PARTICIPANT REMAIN UNEXERCISED.

 

8

--------------------------------------------------------------------------------



(F)            EACH GRANT WILL SPECIFY THE PERIOD OR PERIODS OF CONTINUOUS
SERVICE BY THE OPTIONEE WITH THE COMPANY OR ANY SUBSIDIARY THAT IS NECESSARY
BEFORE THE OPTION RIGHTS OR INSTALLMENTS THEREOF WILL BECOME EXERCISABLE;
PROVIDED, HOWEVER, THAT, SUBJECT TO SUB-SECTION (G) BELOW, OPTION RIGHTS MAY NOT
BECOME EXERCISABLE BY THE PASSAGE OF TIME SOONER THAN ONE-THIRD PER YEAR OVER
THREE YEARS.  A GRANT OF OPTION RIGHTS MAY PROVIDE FOR THE EARLIER EXERCISE OF
SUCH OPTION RIGHTS IN THE EVENT OF THE RETIREMENT, DEATH OR DISABILITY OF A
PARTICIPANT.


(G)           ANY GRANT OF OPTION RIGHTS MAY SPECIFY MANAGEMENT OBJECTIVES THAT
MUST BE ACHIEVED AS A CONDITION TO THE EXERCISE OF SUCH RIGHTS; PROVIDED,
HOWEVER, THAT, EXCEPT IN THE CASE OF THE RETIREMENT, DEATH OR DISABILITY OF A
PARTICIPANT, OPTION RIGHTS THAT BECOME EXERCISABLE UPON THE ACHIEVEMENT OF
MANAGEMENT OBJECTIVES MAY NOT BECOME EXERCISABLE SOONER THAN ONE YEAR FROM THE
DATE OF GRANT.


(H)           OPTION RIGHTS GRANTED UNDER THIS PLAN MAY BE (I) OPTIONS,
INCLUDING, WITHOUT LIMITATION, INCENTIVE STOCK OPTIONS, THAT ARE INTENDED TO
QUALIFY UNDER PARTICULAR PROVISIONS OF THE CODE, (II) OPTIONS THAT ARE NOT
INTENDED SO TO QUALIFY, OR (III) COMBINATIONS OF THE FOREGOING.  INCENTIVE STOCK
OPTIONS MAY ONLY BE GRANTED TO PARTICIPANTS WHO MEET THE DEFINITION OF
“EMPLOYEES” UNDER SECTION 3401(C) OF THE CODE.


(I)            THE BOARD MAY AT THE DATE OF GRANT OF ANY OPTION RIGHTS (OTHER
THAN INCENTIVE STOCK OPTIONS), PROVIDE FOR THE PAYMENT OF DIVIDEND EQUIVALENTS
TO THE OPTIONEE ON EITHER A CURRENT OR DEFERRED OR CONTINGENT BASIS, EITHER IN
CASH OR IN ADDITIONAL COMMON SHARES.


(J)            THE EXERCISE OF AN OPTION RIGHT WILL RESULT IN THE CANCELLATION
ON A SHARE- FOR-SHARE BASIS OF ANY TANDEM APPRECIATION RIGHT AUTHORIZED UNDER
SECTION 4.2 OF THIS PLAN.


(K)           NO OPTION RIGHT WILL BE EXERCISABLE MORE THAN 10 YEARS FROM THE
DATE OF GRANT.


(L)            THE BOARD RESERVES THE DISCRETION AT OR AFTER THE DATE OF GRANT
TO PROVIDE FOR (I) THE PAYMENT OF A CASH BONUS AT THE TIME OF EXERCISE; (II) THE
AVAILABILITY OF A LOAN AT EXERCISE; AND (III) THE RIGHT TO TENDER IN
SATISFACTION OF THE OPTION PRICE NONFORFEITABLE, UNRESTRICTED COMMON SHARES,
WHICH ARE ALREADY OWNED BY THE OPTIONEE AND HAVE A VALUE AT THE TIME OF EXERCISE
THAT IS EQUAL TO THE OPTION PRICE.


(M)          EACH GRANT OF OPTION RIGHTS WILL BE EVIDENCED BY AN EVIDENCE OF
AWARD.  EACH EVIDENCE OF AWARD SHALL BE SUBJECT TO THE PLAN AND SHALL CONTAIN
SUCH TERMS AND PROVISIONS AS THE BOARD MAY APPROVE.


SECTION 4.2.  APPRECIATION RIGHTS.


(A)           THE BOARD MAY AUTHORIZE THE GRANTING (I) TO ANY OPTIONEE, OF
TANDEM APPRECIATION RIGHTS IN RESPECT OF OPTION RIGHTS GRANTED HEREUNDER, AND
(II) TO ANY PARTICIPANT, OF FREE-STANDING APPRECIATION RIGHTS.  A TANDEM
APPRECIATION RIGHT WILL BE A RIGHT OF THE OPTIONEE, EXERCISABLE BY SURRENDER OF
THE RELATED OPTION RIGHT, TO

 

9

--------------------------------------------------------------------------------



RECEIVE FROM THE COMPANY AN AMOUNT DETERMINED BY THE BOARD, WHICH WILL BE
EXPRESSED AS A PERCENTAGE OF THE SPREAD (NOT EXCEEDING 100 PERCENT) AT THE TIME
OF EXERCISE.  TANDEM APPRECIATION RIGHTS MAY BE GRANTED AT ANY TIME PRIOR TO THE
EXERCISE OR TERMINATION OF THE RELATED OPTION RIGHTS; PROVIDED, HOWEVER, THAT A
TANDEM APPRECIATION RIGHT AWARDED IN RELATION TO AN INCENTIVE STOCK OPTION MUST
BE GRANTED CONCURRENTLY WITH SUCH INCENTIVE STOCK OPTION.  A FREE-STANDING
APPRECIATION RIGHT WILL BE A RIGHT OF THE PARTICIPANT TO RECEIVE FROM THE
COMPANY AN AMOUNT DETERMINED BY THE BOARD, WHICH WILL BE EXPRESSED AS A
PERCENTAGE OF THE SPREAD (NOT EXCEEDING 100 PERCENT) AT THE TIME OF EXERCISE.


(B)           EACH GRANT OF APPRECIATION RIGHTS MAY UTILIZE ANY OR ALL OF THE
AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE REQUIREMENTS, CONTAINED IN THE
FOLLOWING PROVISIONS:

(I)                                     ANY GRANT MAY SPECIFY THAT THE AMOUNT
PAYABLE ON EXERCISE OF AN APPRECIATION RIGHT MAY BE PAID BY THE COMPANY IN CASH,
IN COMMON SHARES OR IN ANY COMBINATION THEREOF AND MAY EITHER GRANT TO THE
PARTICIPANT OR RETAIN IN THE BOARD THE RIGHT TO ELECT AMONG THOSE ALTERNATIVES.

(II)                                  ANY GRANT MAY SPECIFY THAT THE AMOUNT
PAYABLE ON EXERCISE OF AN APPRECIATION RIGHT MAY NOT EXCEED A MAXIMUM SPECIFIED
BY THE BOARD AT THE DATE OF GRANT.

(III)                               ANY GRANT MAY SPECIFY WAITING PERIODS BEFORE
EXERCISE AND PERMISSIBLE EXERCISE DATES OR PERIODS; PROVIDED, HOWEVER, THAT
APPRECIATION RIGHTS MAY NOT BECOME EXERCISABLE BY THE PASSAGE OF TIME SOONER
THAN ONE-THIRD PER YEAR OVER THREE YEARS.

(IV)                              ANY GRANT MAY PROVIDE FOR THE PAYMENT TO THE
PARTICIPANT OF DIVIDEND EQUIVALENTS THEREON IN CASH OR COMMON SHARES ON A
CURRENT, DEFERRED OR CONTINGENT BASIS.

(V)                                 ANY GRANT OF APPRECIATION RIGHTS MAY SPECIFY
MANAGEMENT OBJECTIVES THAT MUST BE ACHIEVED AS A CONDITION OF THE EXERCISE OF
SUCH APPRECIATION RIGHTS; PROVIDED, HOWEVER, THAT APPRECIATION RIGHTS THAT
BECOME EXERCISABLE UPON THE ACHIEVEMENT OF MANAGEMENT OBJECTIVES MAY NOT BECOME
EXERCISABLE SOONER THAN ONE YEAR FROM THE DATE OF GRANT.

(VI)                              ANY GRANT MAY SPECIFY THAT SUCH APPRECIATION
RIGHT MAY BE EXERCISED IN THE EVENT OF, OR EARLIER IN THE EVENT OF, THE
RETIREMENT, DEATH OR DISABILITY OF A PARTICIPANT.

(VII)                           EACH GRANT OF APPRECIATION RIGHTS WILL BE
EVIDENCED BY AN EVIDENCE OF AWARD, WHICH EVIDENCE OF AWARD WILL DESCRIBE SUCH
APPRECIATION RIGHTS, IDENTIFY THE RELATED OPTION RIGHTS (IF APPLICABLE), AND
CONTAIN

 

10

--------------------------------------------------------------------------------


SUCH OTHER TERMS AND PROVISIONS, CONSISTENT WITH THIS PLAN, AS THE BOARD MAY
APPROVE.


(C)           ANY GRANT OF TANDEM APPRECIATION RIGHTS WILL PROVIDE THAT SUCH
TANDEM APPRECIATION RIGHTS MAY BE EXERCISED ONLY AT A TIME WHEN THE RELATED
OPTION RIGHT IS ALSO EXERCISABLE AND AT A TIME WHEN THE SPREAD IS POSITIVE, AND
BY SURRENDER OF THE RELATED OPTION RIGHT FOR CANCELLATION.


(D)           REGARDING FREE-STANDING APPRECIATION RIGHTS ONLY:

(I)                                     EACH GRANT WILL SPECIFY IN RESPECT OF
EACH FREE-STANDING APPRECIATION RIGHT A BASE PRICE, WHICH WILL BE EQUAL TO OR
GREATER THAN THE MARKET VALUE PER SHARE ON THE DAY IMMEDIATELY PRECEDING THE
DATE OF GRANT;

(II)                                  SUCCESSIVE GRANTS MAY BE MADE TO THE SAME
PARTICIPANT REGARDLESS OF WHETHER ANY FREE-STANDING APPRECIATION RIGHTS
PREVIOUSLY GRANTED TO THE PARTICIPANT REMAIN UNEXERCISED; AND

(III)                               NO FREE-STANDING APPRECIATION RIGHT GRANTED
UNDER THIS PLAN MAY BE EXERCISED MORE THAN 10 YEARS FROM THE DATE OF GRANT.


SECTION 4.3.  RESTRICTED STOCK.  THE BOARD MAY ALSO AUTHORIZE THE GRANT OR SALE
OF RESTRICTED STOCK TO PARTICIPANTS. EACH SUCH GRANT OR SALE MAY UTILIZE ANY OR
ALL OF THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE REQUIREMENTS,
CONTAINED IN THE FOLLOWING PROVISIONS:


(A)           EACH SUCH GRANT OR SALE WILL CONSTITUTE AN IMMEDIATE TRANSFER OF
THE OWNERSHIP OF COMMON SHARES TO THE PARTICIPANT IN CONSIDERATION OF THE
PERFORMANCE OF SERVICES, ENTITLING SUCH PARTICIPANT TO VOTING, DIVIDEND AND
OTHER OWNERSHIP RIGHTS, BUT SUBJECT TO THE SUBSTANTIAL RISK OF FORFEITURE AND
RESTRICTIONS ON TRANSFER HEREINAFTER REFERRED TO.


(B)           EACH SUCH GRANT OR SALE MAY BE MADE WITHOUT ADDITIONAL
CONSIDERATION OR IN CONSIDERATION OF A PAYMENT BY SUCH PARTICIPANT THAT IS LESS
THAN THE MARKET VALUE PER SHARE AT THE DATE OF GRANT.


(C)           EACH SUCH GRANT OR SALE WILL PROVIDE THAT THE RESTRICTED STOCK
COVERED BY SUCH GRANT OR SALE THAT VESTS SOLELY UPON THE PASSAGE OF TIME WILL BE
SUBJECT TO A “SUBSTANTIAL RISK OF FORFEITURE” WITHIN THE MEANING OF SECTION 83
OF THE CODE FOR A PERIOD OF NOT LESS THAN THREE YEARS TO BE DETERMINED BY THE
BOARD AT THE DATE OF GRANT AND MAY PROVIDE FOR THE EARLIER LAPSE OF SUCH
SUBSTANTIAL RISK OF FORFEITURE AS PROVIDED IN SECTION 4.3(E) BELOW OR IN THE
EVENT OF THE RETIREMENT, DEATH OR DISABILITY OF A PARTICIPANT.


(D)           EACH SUCH GRANT OR SALE WILL PROVIDE THAT DURING THE PERIOD FOR
WHICH SUCH SUBSTANTIAL RISK OF FORFEITURE IS TO CONTINUE, THE TRANSFERABILITY OF
THE RESTRICTED STOCK WILL BE PROHIBITED OR RESTRICTED IN THE MANNER AND TO THE
EXTENT PRESCRIBED BY THE BOARD AT THE DATE OF GRANT (WHICH RESTRICTIONS MAY
INCLUDE, WITHOUT LIMITATION, RIGHTS OF

 

11

--------------------------------------------------------------------------------



REPURCHASE OR FIRST REFUSAL IN THE COMPANY OR PROVISIONS SUBJECTING THE
RESTRICTED STOCK TO A CONTINUING SUBSTANTIAL RISK OF FORFEITURE IN THE HANDS OF
ANY TRANSFEREE).


(E)           ANY GRANT OF RESTRICTED STOCK MAY SPECIFY MANAGEMENT OBJECTIVES
THAT, IF ACHIEVED, WILL RESULT IN TERMINATION OR EARLY TERMINATION OF THE
RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK; PROVIDED, HOWEVER, THAT,
EXCEPT IN THE CASE OF THE RETIREMENT, DEATH OR DISABILITY OF A PARTICIPANT,
RESTRICTIONS RELATING TO RESTRICTED STOCK THAT VESTS UPON THE ACHIEVEMENT OF
MANAGEMENT OBJECTIVES MAY NOT TERMINATE SOONER THAN ONE YEAR FROM THE DATE OF
GRANT.  EACH GRANT MAY SPECIFY IN RESPECT OF SUCH MANAGEMENT OBJECTIVES A
MINIMUM ACCEPTABLE LEVEL OF ACHIEVEMENT AND MAY SET FORTH A FORMULA FOR
DETERMINING THE NUMBER OF SHARES OF RESTRICTED STOCK ON WHICH RESTRICTIONS WILL
TERMINATE IF PERFORMANCE IS AT OR ABOVE THE MINIMUM LEVEL, BUT FALLS SHORT OF
FULL ACHIEVEMENT OF THE SPECIFIED MANAGEMENT OBJECTIVES.


(F)            ANY SUCH GRANT OR SALE OF RESTRICTED STOCK MAY REQUIRE THAT ANY
OR ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID THEREON DURING THE PERIOD OF SUCH
RESTRICTIONS BE AUTOMATICALLY DEFERRED AND REINVESTED IN ADDITIONAL SHARES OF
RESTRICTED STOCK, WHICH MAY BE SUBJECT TO THE SAME RESTRICTIONS AS THE
UNDERLYING AWARD.


(G)           EACH GRANT OR SALE OF RESTRICTED STOCK WILL BE EVIDENCED BY AN
EVIDENCE OF AWARD AND WILL CONTAIN SUCH TERMS AND PROVISIONS, CONSISTENT WITH
THIS PLAN, AS THE BOARD MAY APPROVE.  UNLESS OTHERWISE DIRECTED BY THE BOARD,
ALL CERTIFICATES REPRESENTING SHARES OF RESTRICTED STOCK WILL BE HELD IN CUSTODY
BY THE COMPANY UNTIL ALL RESTRICTIONS THEREON WILL HAVE LAPSED, TOGETHER WITH A
STOCK POWER OR POWERS EXECUTED BY THE PARTICIPANT IN WHOSE NAME SUCH
CERTIFICATES ARE REGISTERED, ENDORSED IN BLANK AND COVERING SUCH SHARES.


SECTION 4.4.  RESTRICTED STOCK UNITS.  THE BOARD MAY ALSO AUTHORIZE THE GRANTING
OR SALE OF RESTRICTED STOCK UNITS TO PARTICIPANTS.  EACH SUCH GRANT OR SALE MAY
UTILIZE ANY OR ALL OF THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE
REQUIREMENTS CONTAINED IN THE FOLLOWING PROVISIONS:


(A)           EACH SUCH GRANT OR SALE WILL CONSTITUTE THE AGREEMENT BY THE
COMPANY TO DELIVER COMMON SHARES OR CASH TO THE PARTICIPANT IN THE FUTURE IN
CONSIDERATION OF THE PERFORMANCE OF SERVICES, BUT SUBJECT TO THE FULFILLMENT OF
SUCH CONDITIONS (WHICH MAY INCLUDE THE ACHIEVEMENT OF MANAGEMENT OBJECTIVES)
DURING THE RESTRICTION PERIOD AS THE BOARD MAY SPECIFY.  IF A GRANT OF
RESTRICTED STOCK UNITS SPECIFIES THAT THE RESTRICTION PERIOD WILL TERMINATE ONLY
UPON THE ACHIEVEMENT OF MANAGEMENT OBJECTIVES, SUCH RESTRICTION PERIOD MAY NOT
TERMINATE SOONER THAN ONE YEAR FROM THE DATE OF GRANT, EXCEPT IN THE CASE OF THE
RETIREMENT, DEATH OR DISABILITY OF A PARTICIPANT.  EACH GRANT MAY SPECIFY IN
RESPECT OF SUCH MANAGEMENT OBJECTIVES A MINIMUM ACCEPTABLE LEVEL OF ACHIEVEMENT
AND MAY SET FORTH A FORMULA FOR DETERMINING THE NUMBER OF SHARES OF RESTRICTED
STOCK UNITS ON WHICH RESTRICTIONS WILL TERMINATE IF PERFORMANCE IS AT OR ABOVE
THE MINIMUM LEVEL, BUT FALLS SHORT OF FULL ACHIEVEMENT OF THE SPECIFIED
MANAGEMENT OBJECTIVES.

 

12

--------------------------------------------------------------------------------



(B)           EACH SUCH GRANT OR SALE MAY BE MADE WITHOUT ADDITIONAL
CONSIDERATION OR IN CONSIDERATION OF A PAYMENT BY SUCH PARTICIPANT THAT IS LESS
THAN THE MARKET VALUE PER SHARE AT THE DATE OF GRANT.


(C)           IF THE RESTRICTION PERIOD LAPSES SOLELY BY THE PASSAGE OF TIME,
EACH SUCH GRANT OR SALE WILL BE SUBJECT TO A RESTRICTION PERIOD OF NOT LESS THAN
THREE YEARS, AS DETERMINED BY THE BOARD AT THE DATE OF GRANT, AND MAY PROVIDE
FOR THE EARLIER LAPSE OR OTHER MODIFICATION OF SUCH RESTRICTION PERIOD IN THE
EVENT OF THE RETIREMENT, DEATH OR DISABILITY OF A PARTICIPANT.


(D)           DURING THE RESTRICTION PERIOD, THE PARTICIPANT WILL HAVE NO RIGHT
TO TRANSFER ANY RIGHTS UNDER HIS OR HER AWARD AND WILL HAVE NO RIGHTS OF
OWNERSHIP IN THE RESTRICTED STOCK UNITS AND WILL HAVE NO RIGHT TO VOTE THEM, BUT
THE BOARD MAY AT THE DATE OF GRANT, AUTHORIZE THE PAYMENT OF DIVIDEND
EQUIVALENTS ON SUCH RESTRICTED STOCK UNITS ON EITHER A CURRENT OR DEFERRED OR
CONTINGENT BASIS, EITHER IN CASH OR IN ADDITIONAL COMMON SHARES.


(E)           EACH GRANT OR SALE OF RESTRICTED STOCK UNITS WILL BE EVIDENCED BY
AN EVIDENCE OF AWARD AND WILL CONTAIN SUCH TERMS AND PROVISIONS, CONSISTENT WITH
THIS PLAN, AS THE BOARD MAY APPROVE.


SECTION 4.5.  PERFORMANCE SHARES AND PERFORMANCE UNITS.  THE BOARD MAY ALSO
AUTHORIZE THE GRANTING OF PERFORMANCE SHARES AND PERFORMANCE UNITS THAT WILL
BECOME PAYABLE TO A PARTICIPANT UPON ACHIEVEMENT OF SPECIFIED MANAGEMENT
OBJECTIVES DURING THE PERFORMANCE PERIOD.  EACH SUCH GRANT MAY UTILIZE ANY OR
ALL OF THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE REQUIREMENTS,
CONTAINED IN THE FOLLOWING PROVISIONS:


(A)           EACH GRANT WILL SPECIFY THE NUMBER OF PERFORMANCE SHARES OR
PERFORMANCE UNITS TO WHICH IT PERTAINS, WHICH NUMBER MAY BE SUBJECT TO
ADJUSTMENT TO REFLECT CHANGES IN COMPENSATION OR OTHER FACTORS; PROVIDED,
HOWEVER, THAT NO SUCH ADJUSTMENT WILL BE MADE IN THE CASE OF A COVERED EMPLOYEE
WHERE SUCH ACTION WOULD RESULT IN THE LOSS OF THE OTHERWISE AVAILABLE EXEMPTION
OF THE AWARD UNDER SECTION 162(M) OF THE CODE.


(B)           THE PERFORMANCE PERIOD WITH RESPECT TO EACH PERFORMANCE SHARE OR
PERFORMANCE UNIT WILL BE SUCH PERIOD OF TIME (NOT LESS THAN THREE YEARS) AS WILL
BE DETERMINED BY THE BOARD AT THE TIME OF GRANT, WHICH MAY BE SUBJECT TO EARLIER
LAPSE OR OTHER MODIFICATION IN THE EVENT OF THE RETIREMENT, DEATH OR DISABILITY
OF A PARTICIPANT.


(C)           ANY GRANT OF PERFORMANCE SHARES OR PERFORMANCE UNITS WILL SPECIFY
MANAGEMENT OBJECTIVES WHICH, IF ACHIEVED, WILL RESULT IN PAYMENT OR EARLY
PAYMENT OF THE AWARD, AND EACH GRANT MAY SPECIFY IN RESPECT OF SUCH SPECIFIED
MANAGEMENT OBJECTIVES A MINIMUM ACCEPTABLE LEVEL OF ACHIEVEMENT AND WILL SET
FORTH A FORMULA FOR DETERMINING THE NUMBER OF PERFORMANCE SHARES OR PERFORMANCE
UNITS THAT WILL BE EARNED IF PERFORMANCE IS AT OR ABOVE THE MINIMUM LEVEL, BUT
FALLS SHORT OF FULL ACHIEVEMENT OF THE SPECIFIED MANAGEMENT OBJECTIVES.  THE
GRANT OF PERFORMANCE SHARES OR PERFORMANCE UNITS WILL SPECIFY THAT, BEFORE THE
PERFORMANCE SHARES OR

 

13

--------------------------------------------------------------------------------



PERFORMANCE UNITS WILL BE EARNED AND PAID, THE BOARD MUST CERTIFY THAT THE
MANAGEMENT OBJECTIVES HAVE BEEN SATISFIED.


(D)           EACH GRANT WILL SPECIFY THE TIME AND MANNER OF PAYMENT OF
PERFORMANCE SHARES OR PERFORMANCE UNITS THAT HAVE BEEN EARNED.  ANY GRANT MAY
SPECIFY THAT THE AMOUNT PAYABLE WITH RESPECT THERETO MAY BE PAID BY THE COMPANY
IN CASH, IN COMMON SHARES OR IN ANY COMBINATION THEREOF AND MAY EITHER GRANT TO
THE PARTICIPANT OR RETAIN IN THE BOARD THE RIGHT TO ELECT AMONG THOSE
ALTERNATIVES.


(E)           ANY GRANT OF PERFORMANCE SHARES MAY SPECIFY THAT THE AMOUNT
PAYABLE WITH RESPECT THERETO MAY NOT EXCEED A MAXIMUM SPECIFIED BY THE BOARD AT
THE DATE OF GRANT.  ANY GRANT OF PERFORMANCE UNITS MAY SPECIFY THAT THE AMOUNT
PAYABLE OR THE NUMBER OF COMMON SHARES ISSUED WITH RESPECT THERETO MAY NOT
EXCEED MAXIMUMS SPECIFIED BY THE BOARD AT THE DATE OF GRANT.


(F)            THE BOARD MAY AT THE DATE OF GRANT OF PERFORMANCE SHARES, PROVIDE
FOR THE PAYMENT OF DIVIDEND EQUIVALENTS TO THE HOLDER THEREOF ON EITHER A
CURRENT OR DEFERRED OR CONTINGENT BASIS, EITHER IN CASH OR IN ADDITIONAL COMMON
SHARES.


(G)           EACH GRANT OF PERFORMANCE SHARES OR PERFORMANCE UNITS WILL BE
EVIDENCED BY AN EVIDENCE OF AWARD AND WILL CONTAIN SUCH OTHER TERMS AND
PROVISIONS, CONSISTENT WITH THIS PLAN, AS THE BOARD MAY APPROVE.


ARTICLE V  — AWARDS TO NON-EMPLOYEE DIRECTORS


SECTION 5.1.  AWARDS TO NON-EMPLOYEE DIRECTORS.  THE BOARD MAY, FROM TIME TO
TIME AND UPON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE, AUTHORIZE THE
GRANTING TO NON-EMPLOYEE DIRECTORS OPTION RIGHTS, APPRECIATION RIGHTS OR OTHER
AWARDS CONTEMPLATED BY SECTION 6.1 OF THIS PLAN AND MAY ALSO AUTHORIZE THE GRANT
OR SALE OF COMMON SHARES, RESTRICTED STOCK OR RESTRICTED STOCK UNITS TO
NON-EMPLOYEE DIRECTORS.  EACH GRANT OF AN AWARD TO A NON-EMPLOYEE DIRECTOR WILL
BE UPON SUCH TERMS AND CONDITIONS AS APPROVED BY THE BOARD AND WILL BE EVIDENCED
BY AN EVIDENCE OF AWARD IN SUCH FORM AS WILL BE APPROVED BY THE BOARD.  EACH
GRANT WILL SPECIFY IN THE CASE OF AN OPTION RIGHT AN OPTION PRICE PER SHARE, AND
IN THE CASE OF A FREE-STANDING APPRECIATION RIGHT, A BASE PRICE PER SHARE, WHICH
WILL NOT BE LESS THAN THE MARKET VALUE PER SHARE ON THE DAY IMMEDIATELY
PRECEDING THE DATE OF GRANT.  EACH OPTION RIGHT AND FREE-STANDING APPRECIATION
RIGHT GRANTED UNDER THE PLAN TO A NON-EMPLOYEE DIRECTOR WILL EXPIRE NOT MORE
THAN 10 YEARS FROM THE DATE OF GRANT AND WILL BE SUBJECT TO EARLIER TERMINATION
AS HEREINAFTER PROVIDED.  IF A NON-EMPLOYEE DIRECTOR SUBSEQUENTLY BECOMES AN
EMPLOYEE OF THE COMPANY OR A SUBSIDIARY WHILE REMAINING A MEMBER OF THE BOARD,
ANY AWARD HELD UNDER THE PLAN BY SUCH INDIVIDUAL AT THE TIME OF SUCH
COMMENCEMENT OF EMPLOYMENT WILL NOT BE AFFECTED THEREBY.  NON-EMPLOYEE
DIRECTORS, PURSUANT TO THIS SECTION 5.1, MAY BE AWARDED, OR MAY BE PERMITTED TO
ELECT TO RECEIVE, PURSUANT TO PROCEDURES ESTABLISHED BY THE BOARD, ALL OR ANY
PORTION OF THEIR ANNUAL RETAINER, MEETING FEES OR OTHER FEES IN COMMON SHARES IN
LIEU OF CASH.

 

14

--------------------------------------------------------------------------------



ARTICLE VI  — OTHER AWARDS


SECTION 6.1.  OTHER AWARDS.


(A)           THE BOARD MAY, SUBJECT TO LIMITATIONS UNDER APPLICABLE LAW, GRANT
TO ANY PARTICIPANT SUCH OTHER AWARDS THAT MAY BE DENOMINATED OR PAYABLE IN,
VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR OTHERWISE BASED ON, OR RELATED
TO, COMMON SHARES OR FACTORS THAT MAY INFLUENCE THE VALUE OF SUCH SHARES,
INCLUDING, WITHOUT LIMITATION, CONVERTIBLE OR EXCHANGEABLE DEBT SECURITIES,
OTHER RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO COMMON SHARES, PURCHASE RIGHTS FOR
COMMON SHARES, AWARDS WITH VALUE AND PAYMENT CONTINGENT UPON PERFORMANCE OF THE
COMPANY OR SPECIFIED SUBSIDIARIES, AFFILIATES OR OTHER BUSINESS UNITS THEREOF OR
ANY OTHER FACTORS DESIGNATED BY THE BOARD, AND AWARDS VALUED BY REFERENCE TO THE
BOOK VALUE OF COMMON SHARES OR THE VALUE OF SECURITIES OF, OR THE PERFORMANCE OF
SPECIFIED SUBSIDIARIES OR AFFILIATES OR OTHER BUSINESS UNITS OF THE COMPANY. 
THE BOARD MAY CONSIDER RECOMMENDATIONS FROM THE CHIEF EXECUTIVE OFFICER OR THE
CHAIRMAN OF THE BOARD RELATING TO SUCH AWARDS AND SHALL DETERMINE THE TERMS AND
CONDITIONS OF SUCH AWARDS.  COMMON SHARES DELIVERED PURSUANT TO AN AWARD IN THE
NATURE OF A PURCHASE RIGHT GRANTED UNDER THIS SECTION 6.1 SHALL BE PURCHASED FOR
SUCH CONSIDERATION, PAID FOR AT SUCH TIME, BY SUCH METHODS, AND IN SUCH FORMS,
INCLUDING, WITHOUT LIMITATION, CASH, COMMON SHARES, OTHER AWARDS, NOTES OR OTHER
PROPERTY, AS THE BOARD SHALL DETERMINE.


(B)           CASH AWARDS, AS AN ELEMENT OF OR SUPPLEMENT TO ANY OTHER AWARD
GRANTED UNDER THIS PLAN, MAY ALSO BE GRANTED PURSUANT TO THIS SECTION 6.1 OF
THIS PLAN.


(C)           THE BOARD MAY GRANT COMMON SHARES AS A BONUS, OR MAY GRANT OTHER
AWARDS IN LIEU OF OBLIGATIONS OF THE COMPANY OR A SUBSIDIARY TO PAY CASH OR
DELIVER OTHER PROPERTY UNDER THIS PLAN OR UNDER OTHER PLANS OR COMPENSATORY
ARRANGEMENTS, SUBJECT TO SUCH TERMS AS SHALL BE DETERMINED BY THE BOARD.


ARTICLE VII  — GENERAL PROVISIONS


SECTION 7.1.  TRANSFERABILITY.


(A)           EXCEPT AS OTHERWISE DETERMINED BY THE BOARD, NO OPTION RIGHT,
APPRECIATION RIGHT OR OTHER DERIVATIVE SECURITY GRANTED UNDER THE PLAN SHALL BE
TRANSFERABLE BY THE PARTICIPANT EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION OR, EXCEPT WITH RESPECT TO AN INCENTIVE STOCK OPTION, PURSUANT TO A
DOMESTIC RELATIONS ORDER (WITHIN THE MEANING OF RULE 16A-12 PROMULGATED UNDER
THE EXCHANGE ACT).  EXCEPT AS OTHERWISE DETERMINED BY THE BOARD, OPTION RIGHTS
AND APPRECIATION RIGHTS WILL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME
ONLY BY HIM OR HER OR, IN THE EVENT OF THE PARTICIPANT’S LEGAL INCAPACITY TO DO
SO, BY HIS OR HER GUARDIAN OR LEGAL REPRESENTATIVE ACTING ON BEHALF OF THE
PARTICIPANT IN A FIDUCIARY CAPACITY UNDER STATE LAW AND/OR COURT SUPERVISION.


(B)           THE BOARD MAY SPECIFY AT THE DATE OF GRANT THAT PART OR ALL OF THE
COMMON SHARES THAT ARE (I) TO BE ISSUED OR TRANSFERRED BY THE COMPANY UPON THE
EXERCISE OF OPTION RIGHTS OR APPRECIATION RIGHTS, UPON THE TERMINATION OF THE
RESTRICTION

 

15

--------------------------------------------------------------------------------



PERIOD APPLICABLE TO RESTRICTED STOCK UNITS OR UPON PAYMENT UNDER ANY GRANT OF
PERFORMANCE SHARES OR PERFORMANCE UNITS OR (II) NO LONGER SUBJECT TO THE
SUBSTANTIAL RISK OF FORFEITURE AND RESTRICTIONS ON TRANSFER REFERRED TO IN
SECTION 6.1 OF THIS PLAN, WILL BE SUBJECT TO FURTHER RESTRICTIONS ON TRANSFER.


SECTION 7.2.  ADJUSTMENTS.  THE BOARD MAY MAKE OR PROVIDE FOR SUCH ADJUSTMENTS
IN THE NUMBERS OF COMMON SHARES COVERED BY OUTSTANDING OPTION RIGHTS,
APPRECIATION RIGHTS, RESTRICTED STOCK UNITS, PERFORMANCE SHARES AND PERFORMANCE
UNITS GRANTED HEREUNDER AND, IF APPLICABLE, IN THE NUMBER OF COMMON SHARES
COVERED BY OTHER AWARDS GRANTED PURSUANT TO SECTION 6.1 HEREOF, IN THE OPTION
PRICE AND BASE PRICE PROVIDED IN OUTSTANDING APPRECIATION RIGHTS, AND IN THE
KIND OF SHARES COVERED THEREBY, AS THE BOARD, IN ITS SOLE DISCRETION, EXERCISED
IN GOOD FAITH, MAY DETERMINE IS EQUITABLY REQUIRED TO PREVENT DILUTION OR
ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS OR OPTIONEES THAT OTHERWISE WOULD
RESULT FROM (A) ANY STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES,
RECAPITALIZATION OR OTHER CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, OR (B)
ANY MERGER, CONSOLIDATION, SPIN-OFF, SPLIT- OFF, SPIN-OUT, SPLIT-UP,
REORGANIZATION, PARTIAL OR COMPLETE LIQUIDATION OR OTHER DISTRIBUTION OF ASSETS,
ISSUANCE OF RIGHTS OR WARRANTS TO PURCHASE SECURITIES, OR (C) ANY OTHER
CORPORATE TRANSACTION OR EVENT HAVING AN EFFECT SIMILAR TO ANY OF THE
FOREGOING.  MOREOVER, IN THE EVENT OF ANY SUCH TRANSACTION OR EVENT OR IN THE
EVENT OF A CHANGE OF CONTROL, THE BOARD, IN ITS DISCRETION, MAY PROVIDE IN
SUBSTITUTION FOR ANY OR ALL OUTSTANDING AWARDS UNDER THIS PLAN SUCH ALTERNATIVE
CONSIDERATION (INCLUDING CASH), IF ANY, AS IT, IN GOOD FAITH, MAY DETERMINE TO
BE EQUITABLE IN THE CIRCUMSTANCES AND MAY REQUIRE IN CONNECTION THEREWITH THE
SURRENDER OF ALL AWARDS SO REPLACED.  THE BOARD MAY ALSO MAKE OR PROVIDE FOR
SUCH ADJUSTMENTS IN THE NUMBERS OF SHARES SPECIFIED IN SECTION 3.1 OF THIS PLAN
AS THE BOARD IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH, MAY DETERMINE IS
APPROPRIATE TO REFLECT ANY TRANSACTION OR EVENT DESCRIBED IN THIS SECTION 7.2;
PROVIDED, HOWEVER, THAT ANY SUCH ADJUSTMENT TO THE NUMBER SPECIFIED IN SECTION
3.1(C)(I) WILL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH ADJUSTMENT WOULD NOT
CAUSE ANY OPTION INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION TO FAIL SO TO
QUALIFY.


SECTION 7.3.  FRACTIONAL SHARES.  THE COMPANY WILL NOT BE REQUIRED TO ISSUE ANY
FRACTIONAL COMMON SHARES PURSUANT TO THIS PLAN.  THE BOARD MAY PROVIDE FOR THE
ELIMINATION OF FRACTIONS OR FOR THE SETTLEMENT OF FRACTIONS IN CASH.


SECTION 7.4.  WITHHOLDING TAXES.  TO THE EXTENT THAT THE COMPANY IS REQUIRED TO
WITHHOLD FEDERAL, STATE, LOCAL OR FOREIGN TAXES IN CONNECTION WITH ANY PAYMENT
MADE OR BENEFIT REALIZED BY A PARTICIPANT OR OTHER PERSON UNDER THIS PLAN, AND
THE AMOUNTS AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT
WILL BE A CONDITION TO THE RECEIPT OF SUCH PAYMENT OR THE REALIZATION OF SUCH
BENEFIT THAT THE PARTICIPANT OR SUCH OTHER PERSON MAKE ARRANGEMENTS SATISFACTORY
TO THE COMPANY FOR PAYMENT OF THE BALANCE OF SUCH TAXES REQUIRED TO BE WITHHELD,
WHICH ARRANGEMENTS (IN THE DISCRETION OF THE BOARD) MAY INCLUDE RELINQUISHMENT
OF A PORTION OF SUCH BENEFIT.

 

16

--------------------------------------------------------------------------------



ARTICLE VIII  — ADMINISTRATION


SECTION 8.1.  ADMINISTRATION OF THE PLAN.


(A)           THIS PLAN WILL BE ADMINISTERED BY THE BOARD, WHICH MAY FROM TIME
TO TIME DELEGATE ALL OR ANY PART OF ITS AUTHORITY UNDER THIS PLAN TO THE
COMPENSATION COMMITTEE OF THE BOARD OR ANY OTHER COMMITTEE OF THE BOARD (OR A
SUBCOMMITTEE THEREOF), AS CONSTITUTED FROM TIME TO TIME.  TO THE EXTENT OF ANY
SUCH DELEGATION, REFERENCES IN THIS PLAN TO THE BOARD WILL BE DEEMED TO BE
REFERENCES TO SUCH COMMITTEE OR SUBCOMMITTEE.  A MAJORITY OF THE COMMITTEE (OR
SUBCOMMITTEE) WILL CONSTITUTE A QUORUM, AND THE ACTION OF THE MEMBERS OF THE
COMMITTEE (OR SUBCOMMITTEE) PRESENT AT ANY MEETING AT WHICH A QUORUM IS PRESENT,
OR ACTS UNANIMOUSLY APPROVED IN WRITING, WILL BE THE ACTS OF THE COMMITTEE (OR
SUBCOMMITTEE).


(B)           THE INTERPRETATION AND CONSTRUCTION BY THE BOARD OF ANY PROVISION
OF THIS PLAN OR OF ANY AGREEMENT, NOTIFICATION OR DOCUMENT EVIDENCING THE GRANT
OF OPTION RIGHTS, APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK UNITS,
PERFORMANCE SHARES, PERFORMANCE UNITS OR OTHER AWARDS PURSUANT TO SECTION 6.1 OF
THIS PLAN AND ANY DETERMINATION BY THE BOARD PURSUANT TO ANY PROVISION OF THIS
PLAN OR OF ANY SUCH AGREEMENT, NOTIFICATION OR DOCUMENT WILL BE FINAL AND
CONCLUSIVE.  NO MEMBER OF THE BOARD WILL BE LIABLE FOR ANY SUCH ACTION OR
DETERMINATION MADE IN GOOD FAITH.


(C)           THE BOARD OR, TO THE EXTENT OF ANY DELEGATION AS PROVIDED IN
SECTION 8.1(A), THE COMMITTEE, MAY DELEGATE TO ONE OR MORE OF ITS MEMBERS OR TO
ONE OR MORE OFFICERS OF THE COMPANY, OR TO ONE OR MORE AGENTS OR ADVISORS, SUCH
ADMINISTRATIVE DUTIES OR POWERS AS IT MAY DEEM ADVISABLE, AND THE BOARD, THE
COMMITTEE, OR ANY PERSON TO WHOM DUTIES OR POWERS HAVE BEEN DELEGATED AS
AFORESAID, MAY EMPLOY ONE OR MORE PERSONS TO RENDER ADVICE WITH RESPECT TO ANY
RESPONSIBILITY THE BOARD, THE COMMITTEE OR SUCH PERSON MAY HAVE UNDER THE PLAN. 
THE BOARD OR THE COMMITTEE MAY, BY RESOLUTION, AUTHORIZE ONE OR MORE OFFICERS OF
THE COMPANY TO DO ONE OR BOTH OF THE FOLLOWING ON THE SAME BASIS AS THE BOARD OR
THE COMMITTEE: (I) DESIGNATE EMPLOYEES TO BE RECIPIENTS OF AWARDS UNDER THIS
PLAN; (II) DETERMINE THE SIZE OF ANY SUCH AWARDS; PROVIDED, HOWEVER, THAT (A)
THE BOARD OR THE COMMITTEE SHALL NOT DELEGATE SUCH RESPONSIBILITIES TO ANY SUCH
OFFICER FOR AWARDS GRANTED TO AN EMPLOYEE WHO IS AN OFFICER, DIRECTOR, OR MORE
THAN 10% BENEFICIAL OWNER OF ANY CLASS OF THE COMPANY’S EQUITY SECURITIES THAT
IS REGISTERED PURSUANT TO SECTION 12 OF THE EXCHANGE ACT, AS DETERMINED BY THE
BOARD IN ACCORDANCE WITH SECTION 16 OF THE EXCHANGE ACT; (B) THE RESOLUTION
PROVIDING FOR SUCH AUTHORIZATION SETS FORTH THE TOTAL NUMBER OF COMMON SHARES
SUCH OFFICER(S) MAY GRANT; AND (III) THE OFFICER(S) SHALL REPORT PERIODICALLY TO
THE BOARD OR THE COMMITTEE, AS THE CASE MAY BE, REGARDING THE NATURE AND SCOPE
OF THE AWARDS GRANTED PURSUANT TO THE AUTHORITY DELEGATED.

 

17

--------------------------------------------------------------------------------



ARTICLE IX  — AMENDMENTS AND TERMINATION


SECTION 9.1.  AMENDMENTS, ETC.


(A)           THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME AMEND THE PLAN IN
WHOLE OR IN PART; PROVIDED, HOWEVER, THAT IF AN AMENDMENT TO THE PLAN (I) WOULD
MATERIALLY INCREASE THE BENEFITS ACCRUING TO PARTICIPANTS UNDER THE PLAN, (II)
WOULD MATERIALLY INCREASE THE NUMBER OF SECURITIES WHICH MAY BE ISSUED UNDER THE
PLAN, (III) WOULD MATERIALLY MODIFY THE REQUIREMENTS FOR PARTICIPATION IN THE
PLAN OR (IV) MUST OTHERWISE BE APPROVED BY THE SHAREHOLDERS OF THE COMPANY IN
ORDER TO COMPLY WITH APPLICABLE LAW OR THE RULES OF THE NEW YORK STOCK EXCHANGE
OR, IF THE COMMON SHARES ARE NOT TRADED ON THE NEW YORK STOCK EXCHANGE, THE
PRINCIPAL NATIONAL SECURITIES EXCHANGE UPON WHICH THE COMMON SHARES ARE TRADED
OR QUOTED, THEN, SUCH AMENDMENT WILL BE SUBJECT TO SHAREHOLDER APPROVAL AND WILL
NOT BE EFFECTIVE UNLESS AND UNTIL SUCH APPROVAL HAS BEEN OBTAINED.


(B)           THE BOARD WILL NOT, WITHOUT THE FURTHER APPROVAL OF THE
SHAREHOLDERS OF THE COMPANY, AUTHORIZE THE AMENDMENT OF ANY OUTSTANDING OPTION
RIGHT TO REDUCE THE OPTION PRICE.  FURTHERMORE, NO OPTION RIGHT WILL BE
CANCELLED AND REPLACED WITH AWARDS HAVING A LOWER OPTION PRICE WITHOUT FURTHER
APPROVAL OF THE SHAREHOLDERS OF THE COMPANY.  THIS SECTION 9.1(B) IS INTENDED TO
PROHIBIT THE REPRICING OF “UNDERWATER” OPTION RIGHTS AND WILL NOT BE CONSTRUED
TO PROHIBIT THE ADJUSTMENTS PROVIDED FOR IN SECTION 7.2 OF THIS PLAN.


(C)           THE BOARD MAY CONDITION THE GRANT OF ANY AWARD OR COMBINATION OF
AWARDS AUTHORIZED UNDER THIS PLAN ON THE SURRENDER OR DEFERRAL BY THE
PARTICIPANT OF HIS OR HER RIGHT TO RECEIVE A CASH BONUS OR OTHER COMPENSATION
OTHERWISE PAYABLE BY THE COMPANY OR A SUBSIDIARY TO THE PARTICIPANT.


(D)           IF PERMITTED BY SECTION 409A OF THE CODE, IN CASE OF TERMINATION
OF EMPLOYMENT BY REASON OF DEATH, DISABILITY OR NORMAL OR EARLY RETIREMENT, OR
IN THE CASE OF UNFORESEEABLE EMERGENCY OR OTHER SPECIAL CIRCUMSTANCES, OF A
PARTICIPANT WHO HOLDS AN OPTION RIGHT OR APPRECIATION RIGHT NOT IMMEDIATELY
EXERCISABLE IN FULL, OR ANY SHARES OF RESTRICTED STOCK AS TO WHICH THE
SUBSTANTIAL RISK OF FORFEITURE OR THE PROHIBITION OR RESTRICTION ON TRANSFER HAS
NOT LAPSED, OR ANY RESTRICTED STOCK UNITS AS TO WHICH THE RESTRICTION PERIOD HAS
NOT BEEN COMPLETED, OR ANY PERFORMANCE SHARES OR PERFORMANCE UNITS WHICH HAVE
NOT BEEN FULLY EARNED, OR ANY OTHER AWARDS MADE PURSUANT TO SECTION 6.1 SUBJECT
TO ANY VESTING SCHEDULE OR TRANSFER RESTRICTION, OR WHO HOLDS COMMON SHARES
SUBJECT TO ANY TRANSFER RESTRICTION IMPOSED PURSUANT TO SECTION 7.1(B) OF THIS
PLAN, THE BOARD MAY, IN ITS SOLE DISCRETION, ACCELERATE THE TIME AT WHICH SUCH
OPTION RIGHT, APPRECIATION RIGHT OR OTHER AWARD MAY BE EXERCISED OR THE TIME AT
WHICH SUCH SUBSTANTIAL RISK OF FORFEITURE OR PROHIBITION OR RESTRICTION ON
TRANSFER WILL LAPSE OR THE TIME WHEN SUCH RESTRICTION PERIOD WILL END OR THE
TIME AT WHICH SUCH PERFORMANCE SHARES OR PERFORMANCE UNITS WILL BE DEEMED TO
HAVE BEEN FULLY EARNED OR THE TIME WHEN SUCH TRANSFER RESTRICTION WILL TERMINATE
OR MAY WAIVE ANY OTHER LIMITATION OR REQUIREMENT UNDER ANY SUCH AWARD.

 

18

--------------------------------------------------------------------------------



(E)           THIS PLAN WILL NOT CONFER UPON ANY PARTICIPANT ANY RIGHT WITH
RESPECT TO CONTINUANCE OF EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY OR ANY
SUBSIDIARY, NOR WILL IT INTERFERE IN ANY WAY WITH ANY RIGHT THE COMPANY OR ANY
SUBSIDIARY WOULD OTHERWISE HAVE TO TERMINATE SUCH PARTICIPANT’S EMPLOYMENT OR
OTHER SERVICE AT ANY TIME.


(F)            TO THE EXTENT THAT ANY PROVISION OF THIS PLAN WOULD PREVENT ANY
OPTION RIGHT THAT WAS INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION FROM
QUALIFYING AS SUCH, THAT PROVISION WILL BE NULL AND VOID WITH RESPECT TO SUCH
OPTION RIGHT.  SUCH PROVISION, HOWEVER, WILL REMAIN IN EFFECT FOR OTHER OPTION
RIGHTS AND THERE WILL BE NO FURTHER EFFECT ON ANY PROVISION OF THIS PLAN.


(G)           THE BOARD MAY AMEND THE TERMS OF ANY AWARD THERETOFORE GRANTED
UNDER THIS PLAN PROSPECTIVELY OR RETROACTIVELY, BUT SUBJECT TO SECTION 7.2
ABOVE, NO SUCH AMENDMENT SHALL IMPAIR THE RIGHTS OF ANY PARTICIPANT WITHOUT HIS
OR HER CONSENT.  THE BOARD MAY, IN ITS DISCRETION, TERMINATE THIS PLAN AT ANY
TIME.  TERMINATION OF THIS PLAN WILL NOT AFFECT THE RIGHTS OF PARTICIPANTS OR
THEIR SUCCESSORS UNDER ANY AWARDS OUTSTANDING HEREUNDER AND NOT EXERCISED IN
FULL ON THE DATE OF TERMINATION.


ARTICLE X  — CHANGE OF CONTROL


SECTION 10.1.  CHANGE OF CONTROL.  FOR PURPOSES OF THIS PLAN, EXCEPT AS MAY BE
OTHERWISE PRESCRIBED BY THE BOARD IN AN EVIDENCE OF AWARD MADE UNDER THIS PLAN,
A “CHANGE OF CONTROL” MEANS THE CONSUMMATION OF ANY CHANGE OF CONTROL OF THE
COMPANY, OR ITS PRINCIPAL SUBSIDIARY, DP&L (“DP&L”), OF A NATURE THAT WOULD BE
REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION
14A PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), AS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION; PROVIDED
THAT, WITHOUT LIMITATION, SUCH A CHANGE OF CONTROL SHALL BE DEEMED TO HAVE
OCCURRED IF:


(A)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTIONS 13(D)
OR 14(D)(2) OF THE EXCHANGE ACT; HEREAFTER, A “PERSON”) IS ON THE DATE HEREOF OR
BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY OR DP&L REPRESENTING (I) 25% OR MORE OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING STOCK OF THE COMPANY OR DP&L IF THE ACQUISITION OF SUCH
BENEFICIAL OWNERSHIP IS NOT APPROVED BY THE BOARD PRIOR TO THE ACQUISITION OR
(II) 50% OR MORE OF SUCH COMBINED VOTING POWER IN ALL OTHER CASES; PROVIDED,
HOWEVER, THAT:

(I)                                     FOR PURPOSES OF THIS SECTION 10.1(A),
THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF CONTROL: (A) ANY
ACQUISITION OF VOTING STOCK OF THE COMPANY OR DP&L DIRECTLY FROM THE COMPANY OR
DP&L THAT IS APPROVED BY A MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR
SUCCESSORS (AS DEFINED BELOW), (B) ANY ACQUISITION OF VOTING STOCK OF THE
COMPANY OR DP&L BY THE COMPANY OR ANY SUBSIDIARY, AND (C) ANY ACQUISITION OF
VOTING STOCK OF THE COMPANY OR DP&L BY THE TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY;

 

19

--------------------------------------------------------------------------------


(II)                                  IF ANY PERSON IS OR BECOMES THE BENEFICIAL
OWNER OF 25% OR MORE OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
STOCK OF THE COMPANY OR DP&L AS A RESULT OF A TRANSACTION DESCRIBED IN CLAUSE
(A) OF SECTION 10.1(A)(I) ABOVE AND SUCH PERSON THEREAFTER BECOMES THE
BENEFICIAL OWNER OF ANY ADDITIONAL SHARES OF VOTING STOCK OF THE COMPANY OR DP&L
REPRESENTING 1% OR MORE OF THE THEN-OUTSTANDING VOTING STOCK OF THE COMPANY OR
DP&L, OTHER THAN IN AN ACQUISITION DIRECTLY FROM THE COMPANY OR DP&L THAT IS
APPROVED BY A MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS OR OTHER
THAN AS A RESULT OF A STOCK DIVIDEND, STOCK SPLIT OR SIMILAR TRANSACTION
EFFECTED BY THE COMPANY OR DP&L IN WHICH ALL HOLDERS OF VOTING STOCK OF THE
COMPANY OR DP&L ARE TREATED EQUALLY, SUCH SUBSEQUENT ACQUISITION SHALL BE
TREATED AS A CHANGE IN CONTROL;

(III)                               A CHANGE IN CONTROL WILL NOT BE DEEMED TO
HAVE OCCURRED IF A PERSON IS OR BECOMES THE BENEFICIAL OWNER OF 25% OR MORE OF
THE VOTING STOCK OF THE COMPANY OR DP&L AS A RESULT OF A REDUCTION IN THE NUMBER
OF SHARES OF VOTING STOCK OF THE COMPANY OR DP&L OUTSTANDING PURSUANT TO A
TRANSACTION OR SERIES OF TRANSACTIONS THAT IS APPROVED BY A MAJORITY OF THE
ORIGINAL DIRECTORS OR THEIR SUCCESSORS UNLESS AND UNTIL SUCH PERSON THEREAFTER
BECOMES THE BENEFICIAL OWNER OF ANY ADDITIONAL SHARES OF VOTING STOCK OF THE
COMPANY OR DP&L REPRESENTING 1% OR MORE OF THE THEN-OUTSTANDING VOTING STOCK OF
THE COMPANY OR DP&L, OTHER THAN AS A RESULT OF A STOCK DIVIDEND, STOCK SPLIT OR
SIMILAR TRANSACTION EFFECTED BY THE COMPANY OR DP&L IN WHICH ALL HOLDERS OF
VOTING STOCK ARE TREATED EQUALLY; AND

(IV)                              IF AT LEAST A MAJORITY OF THE ORIGINAL
DIRECTORS OR THEIR SUCCESSORS DETERMINE IN GOOD FAITH THAT A PERSON HAS ACQUIRED
BENEFICIAL OWNERSHIP OF 25% OR MORE OF THE VOTING STOCK OF THE COMPANY OR DP&L
INADVERTENTLY, AND SUCH PERSON DIVESTS AS PROMPTLY AS PRACTICABLE BUT NO LATER
THAN THE DATE, IF ANY, SET BY THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS A
SUFFICIENT NUMBER OF SHARES SO THAT SUCH PERSON BENEFICIALLY OWNS LESS THAN 25%
OF THE VOTING STOCK OF THE COMPANY OR DP&L, THEN NO CHANGE OF CONTROL SHALL HAVE
OCCURRED AS A RESULT OF SUCH PERSON’S ACQUISITION; OR


(B)           THE COMPANY OR DP&L CONSUMMATES A MERGER OR CONSOLIDATION, OR
CONSUMMATES A “COMBINATION” OR “MAJORITY SHARE ACQUISITION” IN WHICH IT IS THE
“ACQUIRING CORPORATION” (AS SUCH TERMS ARE DEFINED IN OHIO REV. CODE § 1701.01
AS IN EFFECT ON THE EFFECTIVE DATE) AND IN WHICH SHAREHOLDERS OF THE COMPANY OR
DP&L, AS THE CASE MAY BE, IMMEDIATELY PRIOR TO ENTERING INTO SUCH AGREEMENT,
WILL BENEFICIALLY OWN, IMMEDIATELY AFTER THE EFFECTIVE TIME OF THE MERGER,
CONSOLIDATION, COMBINATION OR MAJORITY SHARE ACQUISITION, SECURITIES OF THE
COMPANY OR DP&L OR ANY SURVIVING OR NEW CORPORATION, AS THE CASE MAY BE, HAVING
LESS THAN 50% OF THE “VOTING POWER” OF THE COMPANY OR DP&L OR ANY SURVIVING OR
NEW CORPORATION, AS THE CASE MAY BE, INCLUDING “VOTING POWER”

 

20

--------------------------------------------------------------------------------



EXERCISABLE ON A CONTINGENT OR DEFERRED BASIS AS WELL AS IMMEDIATELY EXERCISABLE
“VOTING POWER”, EXCLUDING ANY MERGER OF DP&L INTO THE COMPANY OR OF THE COMPANY
INTO DP&L; OR


(C)           THE COMPANY OR DP&L CONSUMMATES A SALE, LEASE, EXCHANGE OR OTHER
TRANSFER OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON
OTHER THAN TO A WHOLLY OWNED SUBSIDIARY OR, IN THE CASE OF DP&L, TO THE COMPANY
OR A WHOLLY OWNED SUBSIDIARY(IES) OF THE COMPANY; BUT NOT INCLUDING (I) A
MORTGAGE OR PLEDGE OF ASSETS GRANTED IN CONNECTION WITH A FINANCING OR (II) A
SPIN-OFF OR SALE OF ASSETS IF THE COMPANY CONTINUES IN EXISTENCE AND ITS COMMON
SHARES ARE LISTED ON A NATIONAL SECURITIES EXCHANGE, QUOTED ON THE AUTOMATED
QUOTATION SYSTEM OF A NATIONAL SECURITIES ASSOCIATION OR TRADED IN THE
OVER-THE-COUNTER MARKET; OR


(D)           THOSE PERSONS SERVING AS DIRECTORS OF THE COMPANY OR DP&L ON THE
EFFECTIVE DATE (THE “ORIGINAL DIRECTORS”) AND/OR THEIR SUCCESSORS DO NOT
CONSTITUTE A MAJORITY OF THE WHOLE BOARD OF DIRECTORS OF THE COMPANY OR DP&L, AS
THE CASE MAY BE (THE TERM “SUCCESSORS” SHALL MEAN THOSE DIRECTORS WHOSE ELECTION
OR NOMINATION FOR ELECTION BY SHAREHOLDERS HAS BEEN APPROVED BY THE VOTE OF AT
LEAST TWO-THIRDS OF THE ORIGINAL DIRECTORS AND PREVIOUSLY QUALIFIED SUCCESSORS
SERVING AS DIRECTORS OF THE COMPANY OR DP&L, AS THE CASE MAY BE, AT THE TIME OF
SUCH ELECTION OR NOMINATION FOR ELECTION); OR


(E)           APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OR DP&L OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR DP&L, AS THE CASE MAY BE.


SECTION 10.2.  ACCELERATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS PLAN AND EXCEPT AND UNLESS THE BOARD DETERMINES OTHERWISE AT THE TIME OF
GRANT OF AN AWARD UNDER THE PLAN (AND AS SET FORTH IN THE APPLICABLE EVIDENCE OF
AWARD), UPON THE OCCURRENCE OF A CHANGE OF CONTROL: (A) ANY AWARDS THAT ARE
OUTSTANDING AS OF THE DATE OF SUCH CHANGE OF CONTROL THAT ARE SUBJECT TO VESTING
REQUIREMENTS AND THAT ARE NOT THEN VESTED, SHALL BECOME FULLY VESTED; (B) ALL
THEN-OUTSTANDING OPTION RIGHTS AND APPRECIATION RIGHTS SHALL BE FULLY VESTED AND
IMMEDIATELY EXERCISABLE, PROVIDED THAT IN NO EVENT SHALL ANY OPTION RIGHT OR
APPRECIATION RIGHT BE EXERCISABLE BEYOND ITS ORIGINAL EXPIRATION DATE; AND (C)
ALL RESTRICTIONS AND OTHER CONDITIONS PRESCRIBED BY THE BOARD, IF ANY, WITH
RESPECT TO GRANTS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE
SHARES, PERFORMANCE UNITS, AND OTHER AWARDS GRANTED PURSUANT TO SECTION 6.1
HEREOF, SHALL AUTOMATICALLY LAPSE, EXPIRE AND TERMINATE AND ALL SUCH AWARDS
SHALL BE DEEMED TO BE FULLY EARNED.


SECTION 10.3.  SECTION 409A.  TO THE EXTENT AN AWARD SHALL BE DEEMED TO BE
VESTED OR RESTRICTIONS LAPSE, EXPIRE OR TERMINATE UPON THE OCCURRENCE OF A
CHANGE OF CONTROL PURSUANT TO SECTION 10.2 AND SUCH CHANGE OF CONTROL DOES NOT
CONSTITUTE A “CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL” OR A “CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS” OF THE COMPANY WITHIN THE
MEANING OF SECTION 409A(A)(2)(A)(V) OF THE CODE, THEN NOTWITHSTANDING THAT THE
AWARD SHALL BE DEEMED TO BE VESTED OR RESTRICTIONS LAPSE, EXPIRE OR TERMINATE
UPON THE OCCURRENCE OF THE CHANGE OF CONTROL OR ANY OTHER PROVISION OF THIS
PLAN, PAYMENT WILL BE MADE, TO THE EXTENT

 

21

--------------------------------------------------------------------------------



NECESSARY TO COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE CODE, TO THE
PARTICIPANT ON THE EARLIEST OF (I) THE PARTICIPANT’S “SEPARATION FROM SERVICE”
WITH THE COMPANY (DETERMINED IN ACCORDANCE WITH SECTION 409A OF THE CODE);
PROVIDED, HOWEVER, THAT IF THE PARTICIPANT IS A “SPECIFIED EMPLOYEE” (WITHIN THE
MEANING OF SECTION 409A OF THE CODE), THE PAYMENT DATE SHALL BE THE DATE THAT IS
SIX MONTHS AFTER THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE WITH THE
COMPANY,  (II) THE DATE PAYMENT OTHERWISE WOULD HAVE BEEN MADE IN THE ABSENCE OF
SECTION 10.2 (PROVIDED SUCH DATE IS A PERMISSIBLE DISTRIBUTION DATE UNDER
SECTION 409A OF THE CODE), OR (III) THE PARTICIPANT’S DEATH.


ARTICLE XI  — MISCELLANEOUS


SECTION 11.1.  DETRIMENTAL ACTIVITY.  ANY EVIDENCE OF AWARD MAY PROVIDE THAT IF
A PARTICIPANT, EITHER DURING EMPLOYMENT BY THE COMPANY OR A SUBSIDIARY OR WITHIN
A SPECIFIED PERIOD AFTER TERMINATION OF SUCH EMPLOYMENT, SHALL ENGAGE IN ANY
DETRIMENTAL ACTIVITY, AND THE BOARD SHALL SO FIND, FORTHWITH UPON NOTICE OF SUCH
FINDING, THE PARTICIPANT SHALL:


(A)           FORFEIT ANY AWARD GRANTED UNDER THE PLAN THEN HELD BY THE
PARTICIPANT;


(B)           RETURN TO THE COMPANY, IN EXCHANGE FOR PAYMENT BY THE COMPANY OF
ANY AMOUNT ACTUALLY PAID THEREFOR BY THE PARTICIPANT, ALL COMMON SHARES THAT THE
PARTICIPANT HAS NOT DISPOSED OF THAT WERE OFFERED PURSUANT TO THIS PLAN WITHIN A
SPECIFIED PERIOD PRIOR TO THE DATE OF THE COMMENCEMENT OF SUCH DETRIMENTAL
ACTIVITY, AND


(C)           WITH RESPECT TO ANY COMMON SHARES SO ACQUIRED THAT THE PARTICIPANT
HAS DISPOSED OF, PAY TO THE COMPANY IN CASH THE DIFFERENCE BETWEEN:

(I)                                     ANY AMOUNT ACTUALLY PAID THEREFOR BY THE
PARTICIPANT PURSUANT TO THIS PLAN, AND

(II)                                  THE MARKET VALUE PER SHARE OF THE COMMON
SHARES ON THE DATE OF SUCH ACQUISITION.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason.

 


SECTION 11.2.  COMPLIANCE WITH SECTION 409A OF THE CODE.  TO THE EXTENT
APPLICABLE, IT IS INTENDED THAT THIS PLAN AND ANY GRANTS MADE HEREUNDER COMPLY
WITH THE PROVISIONS OF SECTION 409A OF THE CODE.  THE PLAN AND ANY GRANTS MADE
HEREUNDER SHALL BE ADMINISTERED IN A MANNER CONSISTENT WITH THIS INTENT, AND ANY
PROVISION THAT WOULD CAUSE THE PLAN OR ANY GRANT MADE HEREUNDER TO FAIL TO
SATISFY SECTION 409A OF THE CODE SHALL HAVE NO FORCE AND EFFECT UNLESS AND UNTIL
AMENDED TO COMPLY WITH SECTION 409A OF THE CODE (WHICH AMENDMENT MAY BE
RETROACTIVE TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE AND MAY BE MADE
BY THE COMPANY WITHOUT THE CONSENT OF

 

22

--------------------------------------------------------------------------------



PARTICIPANTS).  ANY REFERENCE IN THIS PLAN TO SECTION 409A OF THE CODE WILL ALSO
INCLUDE ANY PROPOSED, TEMPORARY OR FINAL REGULATIONS, OR ANY OTHER GUIDANCE,
PROMULGATED WITH RESPECT TO SUCH SECTION BY THE U.S. DEPARTMENT OF THE TREASURY
OR THE INTERNAL REVENUE SERVICE.


SECTION 11.3.  GOVERNING LAW.  THE PLAN AND ALL GRANTS AND AWARDS AND ACTIONS
TAKEN THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF OHIO.


SECTION 11.4.  TERMINATION.  NO GRANT WILL BE MADE UNDER THIS PLAN MORE THAN 10
YEARS AFTER THE DATE ON WHICH THIS PLAN IS FIRST APPROVED BY THE SHAREHOLDERS OF
THE COMPANY, BUT ALL GRANTS MADE ON OR PRIOR TO SUCH DATE WILL CONTINUE IN
EFFECT THEREAFTER SUBJECT TO THE TERMS THEREOF AND OF THIS PLAN.


SECTION 11.5.  GENERAL PROVISIONS.


(A)           NO AWARD UNDER THIS PLAN MAY BE EXERCISED BY THE HOLDER THEREOF IF
SUCH EXERCISE, AND THE RECEIPT OF CASH OR STOCK THEREUNDER, WOULD BE, IN THE
OPINION OF COUNSEL SELECTED BY THE BOARD, CONTRARY TO LAW OR THE REGULATIONS OF
ANY DULY CONSTITUTED AUTHORITY HAVING JURISDICTION OVER THIS PLAN.


(B)           ABSENCE ON LEAVE APPROVED BY A DULY CONSTITUTED OFFICER OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES SHALL NOT BE CONSIDERED INTERRUPTION OR
TERMINATION OF SERVICE OF ANY EMPLOYEE FOR ANY PURPOSES OF THIS PLAN OR AWARDS
GRANTED HEREUNDER, EXCEPT THAT NO AWARDS MAY BE GRANTED TO AN EMPLOYEE WHILE HE
OR SHE IS ABSENT ON LEAVE.


(C)           NO PARTICIPANT SHALL HAVE ANY RIGHTS AS A STOCKHOLDER WITH RESPECT
TO ANY SHARES SUBJECT TO AWARDS GRANTED TO HIM OR HER UNDER THIS PLAN PRIOR TO
THE DATE AS OF WHICH HE OR SHE IS ACTUALLY RECORDED AS THE HOLDER OF SUCH SHARES
UPON THE STOCK RECORDS OF THE COMPANY.


(D)           IF ANY PROVISION OF THE PLAN IS OR BECOMES INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY JURISDICTION, OR WOULD DISQUALIFY THE PLAN OR ANY AWARD
UNDER ANY LAW DEEMED APPLICABLE BY THE BOARD, SUCH PROVISION SHALL BE CONSTRUED
OR DEEMED AMENDED OR LIMITED IN SCOPE TO CONFORM TO APPLICABLE LAWS OR, IN THE
DISCRETION OF THE BOARD, IT SHALL BE STRICKEN AND THE REMAINDER OF THE PLAN
SHALL REMAIN IN FULL FORCE AND EFFECT.

 

23

--------------------------------------------------------------------------------